DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 recites “comprising” (line 1) which should be replaced with “comprising:”
Claim 1 recites “the substrate, the buffer…” (line 4) which should be replaced with “wherein the substrate, the buffer…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a width thereof” (line 4), and it is unclear which particular layer having “a width thereof” applicant is referring to. For the purposes of compact prosecution, the limitations “a width thereof” are interpreted as a width of the dielectric passivation layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0124851 to Zhang et al. (hereinafter Zhang).
With respect to Claim 1, Zhang discloses a GaN-based HEMT device (e.g., an embodiment of Fig. 5 including implanted source drain regions of Fig. 4) (Zhang, Figs. 4-5, ¶0001, ¶0004-¶0005, ¶0020-¶0030, ¶0044-¶0046), comprising
       a gate electrode (80) (Zhang, Figs. 4-5, ¶0023, ¶0030), a source electrode (90) (Zhang, Fig. 1, ¶0025), a drain electrode (100), a substrate (20) (Zhang, Figs. 4-5, ¶0021-¶0022), a buffer layer (30/40, e.g., a plurality of layers including a nucleation layer) (Zhang, Figs. 4-5, ¶0022-¶0023), a GaN channel layer (e.g., a top-most layer of the buffer layer 40 including a two-dimensional electron gas (2DEG) channel 60) (Zhang, Figs. 4-5, ¶0023), a first barrier layer (510) (Zhang, Figs. 4-5, ¶0023, ¶0030), a second barrier layer (50) (Zhang, Figs. 4-5, ¶0023, ¶0030) and a dielectric passivation layer (210) (Zhang, Figs. 4-5, ¶0027, ¶0024), the substrate (20), the buffer layer (30/40), the GaN channel layer (60), the first barrier layer (510), the second barrier layer (50) and the dielectric passivation layer (210)  being sequentially stacked from bottom to top,
       wherein an N-type ion-implanted region (the source 410S and drain 410D regions formed by an ion implantation process to introduce Si+ into heterostructure AlGaN/GaN) (Zhang, Figs. 4-5, ¶0029, ¶0030, ¶0044) is formed in the GaN channel layer (the source and drain regions extend into the buffer layer 40 including channel) and the first barrier layer (510), and the source electrode (90) and the drain electrode (100) are formed on an upper surface of the N-type ion-implanted region (410S/410D);
      the gate electrode (80) (Zhang, Figs. 4-5, ¶0023, ¶0030) is formed on an upper surface of the first barrier layer (510) and is located between the source electrode (90) and the drain electrode (100);

Regarding Claim 4, Zhang discloses the GaN-based HEMT device according to claim 1. Further, Zhang discloses the GaN-based HEMT device, wherein the N-type ion-implanted region (the source 410S and drain 410D regions formed by an ion implantation process to introduce Si+ into heterostructure AlGaN/GaN) (Zhang, Figs. 4-5, ¶0029, ¶0030, ¶0044) extends vertically downward from the upper surface of the first barrier layer (510) into the GaN channel layer (e.g., a top-most layer of the buffer layer 40 including GaN and the 2DEG channel 60), and the N-type ion-implanted region extends into the GaN channel layer to a depth less than a thickness of the GaN channel layer (e.g., buffer layer 40 including 2DEG channel 60).
Regarding Claim 6, Zhang discloses the GaN-based HEMT device according to claim 1. Further, Zhang discloses the GaN-based HEMT device, wherein an edge of the N-type ion-implanted region (the source 410S and drain 410D regions formed by an ion implantation process to introduce Si+ into heterostructure AlGaN/GaN) (Zhang, Figs. 4-5, ¶0029, ¶0030, ¶0044) close to the gate electrode (80) is aligned with an outside edge of the dielectric passivation layer (210).
Regarding Claim 7, Zhang discloses the GaN-based HEMT device according to claim 6. Further, Zhang discloses the GaN-based HEMT device, wherein the N-type ion-implanted region (410S/410D) (Zhang, Figs. 4-5, ¶0029, ¶0030, ¶0044) is formed.
 	Regarding limitation “formed by one or multiple ion implantations”, it is noted that the above language is directed towards the process of making the N-type ion-implanted region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the N-type ion-implanted region is formed by one or multiple ion implantations" only requires a structure (the N-type ion-implanted region) that does not distinguish the invention from the prior art reference by Zhang that teaches the structure as claimed.
Regarding Claim 8, Zhang discloses the GaN-based HEMT device according to claim 7. Further, Zhang discloses the GaN-based HEMT device, wherein the dielectric passivation layer (210) (Zhang, Figs. 4-5, ¶0027, ¶0024)  is a single layer structure (e.g., SiN layer), and the N-type ion-implanted region (410S/410D) (Zhang, Figs. 4-5, ¶0029, ¶0030, ¶0044) is formed (e.g., by implanting N-type ions, such as silicon) into the GaN channel layer (e.g., buffer layer 40 including 2DEG channel 60) and the first barrier layer (510).
Regarding limitation “the N-type ion-implanted region is formed by implanting N-type ions into the GaN channel layer and the first barrier after the dielectric passivation layer is formed”, it is noted that the language “the N-type ion-implanted region is formed by implanting N-type ions after the dielectric passivation layer is formed” is directed towards the process of making the N-type ion-implanted region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language  into the GaN channel layer and the first barrier after the dielectric passivation layer is formed” only requires a structure (the N-type ion-implanted region having N-type ions in the GaN channel layer and the first barrier, and the dielectric passivation layer) that does not distinguish the invention from the prior art reference by Zhang that teaches the structure as claimed.
Regarding Claim 10, Zhang discloses the GaN-based HEMT device according to claim 1. Further, Zhang discloses the GaN-based HEMT device, wherein the substrate (20) (Zhang, Figs. 4-5, ¶0021-¶0022) is a single crystal (monocrystalline) substrate selected from single crystal (monocrystalline) gallium nitride, sapphire, and silicon carbide.
Regarding Claim 11, Zhang discloses the GaN-based HEMT device according to claim 1. Further, Zhang discloses the GaN-based HEMT device, wherein the buffer layer (30/40, e.g., a plurality of layers including a nucleation layer) (Zhang, Figs. 4-5, ¶0022-¶0023) is a multilayer structure composed of at least two (nucleation layer 30 of AlN and GaN layer on the nucleation layer) selected from the group consisting of AIN, GaN, and AIGaN.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0313561 to Suh in view of Zhang et al. (US 2008/0124851, hereinafter Zhang).
With respect to Claim 1, Suh discloses a GaN-based HEMT device (Suh, Fig. 1, ¶0001, ¶0018-¶0044, ¶0052), comprising
       a gate electrode (118) (Suh, Fig. 1, ¶0034-¶0037), a source (112) (Suh, Fig. 1, ¶0038-¶0039, ¶0052), a drain (114), a substrate (102) (Suh, Fig. 1, ¶0018-¶0019), a buffer layer (104, e.g., a plurality of layers including a nucleation layer) (Suh, Fig. 1, ¶0030-¶0021), a GaN channel layer (e.g., a top-most layer of the buffer layer that 
       wherein an N-type ion-implanted region (the source 112 and drain 114 regions formed by an implantation process to introduce silicon impurities) (Suh, Fig. 1, ¶0052, ¶0038) is formed in the GaN channel layer (the source and drain regions extend into the buffer layer 104 including channel) and the first barrier layer (106);
      the gate electrode (118) (Suh, Fig. 1, ¶0034-¶0037) is formed on an upper surface of the first barrier layer (106) and is located between the source (112) and the drain (114);
       the dielectric passivation layer (116) (Suh, Fig. 1, ¶0034) encircles the gate electrode (118) to isolate the gate electrode from the N-type ion-implanted region (112/114).
Further, Suh does not specifically disclose a source electrode and a drain electrode that are formed on an upper surface of the N-type ion-implanted region.
However, Zhang teaches forming a GaN-based high electron mobility transistor (HEMT) (Zhang, Figs. 4-5, ¶0001, ¶0004-¶0005, ¶0020-¶0025, ¶0029-¶0030, ¶0044-¶0046), wherein the source and drain electrodes (90 and 100) (Zhang, Figs. 4-5, ¶0025) are formed on the implanted source and drain regions (410S and 410D) (Zhang, Figs. 4-5, ¶0029, ¶0044) to provide low contact resistances.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the GaN-based HEMT device of Suh by forming the source and drain electrodes on the implanted source and drain regions as taught by Zhang to have a source electrode and a drain electrode that are formed on an upper surface of the N-type ion-implanted region in order to provide improved GaN-based HEMT with low contact resistances (Zhang, ¶0001, ¶0004-¶0005, ¶0029, ¶0044).
Regarding Claim 2, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh discloses the GaN-based HEMT device, wherein a material of the first barrier layer (106) (Suh, Fig. 1, ¶0022-¶0023, ¶0030, ¶0046) is a combination of Al, N and one selected from In and Ga (e.g., Ga); the second barrier layer (108) (Suh, Fig. 1, ¶0030) is an AIN barrier layer.
Regarding Claim 3, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 2. Further, Suh discloses the GaN-based HEMT device, wherein the first barrier layer (106) (Suh, Fig. 1, ¶0030) is an AIGaN.
Regarding Claim 4, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh discloses the GaN-based HEMT device, wherein the N-type ion-implanted region (112/114) (Suh, Fig. 1, ¶0052, ¶0038) extends vertically downward from the upper surface of the first barrier layer (106) into the GaN channel layer (e.g., a top-most layer of the buffer layer 104 including GaN) (Suh, Fig. 1, ¶0020, ¶0024, ¶0046), and the N-type ion-implanted region extends into the GaN channel layer to a depth less than a thickness of the GaN channel layer (Suh, Fig. 1, ¶038).
Regarding Claim 5, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh does not specifically disclose that the N-type ion-implanted region extends into the GaN channel layer to a depth of 10 - 300 nm. However, Suh teaches that the buffer layer (104) (Suh, Fig. 1, ¶0020, ¶0024, ¶0046, ¶0051) functions as a channel layer with a top-most layer of the buffer layer including a two-dimensional electron gas (2DEG) channel), and that the source and drain layers (112/114) extending into the buffer layer (104) (Suh, Fig. 1, ¶0050) have a thickness from 100 nm to 200 nm, and the source and drain layers (112/114) (Suh, Fig. 1, ¶0052) formed by an implantation process to introduce N-type impurities (e.g., silicon) into the buffer layer. Further, Zhang teaches that GaN channel layer (310) (Zhang, Fig. 3, ¶0028) including the two-dimensional electron gas has a thickness of about 5 to 20 nm, the channel layer (310) is formed on the buffer layer (30/40), and the implanted source and drain layers (Zhang, Figs. 3-5, ¶0029-¶0030) extend into the channel layer to increase conductivity under the source and drain electrodes.
The claimed range overlaps the range of a thickness of the GaN channel layer of Zhang into which the implanted source and drain layers extend.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Suh/Zhang by forming the source and drain layers extending into the buffer layer that functions as a channel layer as taught by Suh, wherein the channel layer has a specific thickness, and the implanted source and drain layers extend into the channel layer having a specific thickness as taught by Zhang to have the N-type ion-implanted region that extends into the GaN channel layer to a depth of 10 - 300 nm in order to provide improved GaN-based HEMT with low contact resistances and improved performance (Zhang, ¶0001-¶0002, ¶0028-¶0029, ¶0044). 
Regarding Claim 6, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh discloses the GaN-based HEMT device, wherein an edge of the N-type ion-implanted region (112/114) (Suh, Fig. 1, ¶0052, ¶0038) close to the gate electrode (118) is aligned with an outside edge of the dielectric passivation layer (116).
Regarding Claim 7, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 6. Further, Suh discloses the GaN-based HEMT device, wherein the N-type ion-implanted region (112/114) (Suh, Fig. 1, ¶0052, ¶0038) is formed.
 	Regarding limitation “formed by one or multiple ion implantations”, it is noted that the above language is directed towards the process of making the N-type ion-implanted region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the 
Regarding Claim 8, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 7. Further, Suh discloses the GaN-based HEMT device, wherein the dielectric passivation layer (116) (Suh, Fig. 1, ¶0034) is a single layer structure (e.g., SiN layer), and the N-type ion-implanted region (112/114) (Suh, Fig. 1, ¶0052, ¶0038) is formed (e.g., by implanting N-type ions, such as silicon) into the GaN channel layer (buffer layer 104 including a top-most layer of the buffer layer 104) (Suh, Fig. 1, ¶0020, ¶0024, ¶0046) and the first barrier layer (106).
Regarding limitation “the N-type ion-implanted region is formed by implanting N-type ions into the GaN channel layer and the first barrier after the dielectric passivation layer is formed”, it is noted that the language “the N-type ion-implanted region is formed by implanting N-type ions after the dielectric passivation layer is formed” is directed towards the process of making the N-type ion-implanted region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the N-type ion-implanted region is formed by implanting N-type ions into the GaN channel layer and the first barrier after the dielectric passivation layer is formed” only requires a structure (the N-type ion-implanted region having N-type ions in the GaN channel layer and the first barrier, and the dielectric 
Regarding Claim 9, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 7. Further, Suh discloses the GaN-based HEMT device, wherein the dielectric passivation layer (116/122) (Suh, Fig. 1, ¶0034) is a first dielectric layer (116) (Suh, Fig. 1, ¶0034) and a second dielectric layer (122) (Suh, Fig. 1, ¶0041), and the N-type ion-implanted region (112/114) (Suh, Fig. 1, ¶0052, ¶0038) is formed (e.g., by implanting N-type ions, such as silicon) into the GaN channel layer (buffer layer 104 including a top-most layer of the buffer layer 104) (Suh, Fig. 1, ¶0020, ¶0024, ¶0046) and the first barrier layer (106) respectively, and a portion (e.g. lower portion) of the edge of the N-type ion-implanted region (112/114) close to the gate electrode (118) is aligned with an outer edge of the first dielectric layer (116) and another portion (e.g., un upper portion) of the edge thereof is aligned with an outer edge of the second dielectric layer (122).
Regarding limitation “the N-type ion-implanted region is formed by implanting N-type ions into the GaN channel layer and the first barrier respectively after the first dielectric layer is formed and after the second dielectric layer is formed”, it is noted that the language “the N-type ion-implanted region is formed by implanting N-type ions after the first dielectric layer is formed and after the second dielectric layer is formed” is directed towards the process of making the N-type ion-implanted region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the N-type ion- into the GaN channel layer and the first barrier respectively after the first dielectric layer is formed and after the second dielectric layer is formed” only requires a structure (the N-type ion-implanted region having N-type ions in the GaN channel layer and the first barrier respectively, and the first dielectric layer and the second dielectric layer) that does not distinguish the invention from the combination Suh/Zhang that teaches the structure as claimed.
Regarding Claim 10, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh discloses the GaN-based HEMT device, wherein the substrate (102) (Suh, Fig. 1, ¶0018-¶0019) is a substrate selected from silicon, gallium nitride, sapphire, and silicon carbide, but does not specifically disclose that the substrate is a single crystal substrate. However, Zhang teaches the substrate (20) (Zhang, Figs. 4-5, ¶0021-¶0022) that is monocrystalline silicon carbide (SiC) substrate or monocrystalline gallium nitride (GaN) substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Suh/Zhang by forming the device on the monocrystalline substrate as taught by Zhang to have the substrate that is a single crystal substrate in order to provide improved GaN-based HEMT having high quality GaN material system based heterostructure and low contact resistances (Zhang, ¶0001, ¶0004-¶0005, ¶0021-¶0022, ¶0028-¶0029, ¶0044).
Regarding Claim 11, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh discloses the GaN-based HEMT device, wherein the buffer layer (104) (Suh, Fig. 1, ¶0020-¶0021, ¶0046, ¶0051) is a multilayer structure composed of at least two (nucleation layer AlN and GaN layer on the nucleation layer) selected from the group consisting of AIN, GaN, and AIGaN.
Regarding Claim 12, Suh in view of Zhang discloses the GaN-based HEMT device according to claim 1. Further, Suh does not specifically disclose that (1) a thickness of the first barrier layer is 1 - 50 nm; a thickness of the second barrier layer is 1 - 10 nm; (2) a thickness of the dielectric passivation layer is 10 - 300 nm, and a width thereof is 10 - 1000 nm.
Regarding (1), Suh teaches that a thickness of the first barrier layer (106) (Suh, Figs. 1-2, ¶0026, ¶0030, ¶0045-¶0047) is greater than 3 nm and less than a critical thickness that depends on a composition of the barrier layer, specifically, a barrier layer (Suh, Figs. 1-2, ¶0026, ¶0046) having lower 0.1GaN0.9N layer and about 5 nm for Al0.2GaN0.8N; providing a thickness of the first barrier layer that is greater than 3 nm increases thickness uniformity of the barrier layer; further, a thickness of the second barrier layer (108) (Suh, Figs. 1-2, ¶0030) is less than 6 nm, the content of aluminum in the second barrier layer (108) (Suh, Figs. 1-2, ¶0023) is greater than that of the first barrier layer (106); and for the second barrier layer of AlN and the first barrier layer of Al0.2GaN0.8N, the thickness of the second barrier layer of AlN is about 1 nm to inhibit formation of a parasitic channel. The claimed ranges overlap the ranges of Suh.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Suh/Zhang by optimizing a thickness and aluminum content of the first barrier layer and the second barrier layer as taught by Suh to have a thickness of the first barrier layer is 1 - 50 nm; a thickness of the second barrier layer is 1 - 10 nm in order to provide reliable uniformity of the barrier layer, to inhibit formation of a parasitic channel, and thus to obtain improved GaN-based HEMT with improved performance (Suh, ¶0001, ¶0023-¶0026, ¶0030, ¶0046-¶0047).
Regarding (2), Zhang teaches forming a dense nitride passivation layer (210) (Zhang, Figs. 4-5, ¶0026-¶0027) on the AlGaN/GaN structure of the HEMT device by depositing SiN layer having a thickness between about 45 nm and 200 nm for better surface coverage, and the gate (80) extending through the passivation layer (210), the extended passivation layer (21) under the gate (80) provides increased breakdown voltage by spreading the crowded electric field around the gate, wherein the passivation layer (210) (Zhang, Figs. 4-5, ¶0020) is formed with a lateral separation between the source electrode (90) and the gate (80) of about 0.5-2 m (500-2000 nm, interpreted as a width of the dielectric passivation layer), and a lateral separation between the drain electrode (100) and the gate (80) of about 1.0-5 m (1000-5000 nm). 
The claimed range of a width of thereof (e.g., a width of the dielectric passivation layer between the source electrode and the gate electrode) overlaps the range of a width of the passivation layer (e.g., between the source electrode and the gate electrode) of Zhang.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Suh/Zhang by optimizing a thickness of the passivation layer and a width thereof as taught by Zhang to have a thickness of the dielectric passivation layer is 10 - 300 nm, and a width thereof is 10 - 1000 nm in order to provide improved GaN-based HEMT with increased breakdown voltage by spreading the crowded electric field around the gate (Zhang, ¶0001, ¶0004-¶0005, ¶0026-¶0027, ¶0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891